Hon. Dennis E. Downes Village Attorney, Sag Harbor
This will acknowledge receipt of your letter, wherein you ask whether a parking meter officer is a police officer as said term is defined by CPL1.20 (34) and whether such parking meter officer has the power to make arrests and carry a gun.
CPL 1.20 (34) (d) provides that a sworn officer of an authorized village police department is included among the persons designated police officers.
After examining the qualifications for, and duties of, the civil service title of parking meter officer for the Village of Sag Harbor, it is our opinion that such parking meter officer is not a police officer as that term is defined by CPL 1.20 (34). He has no more authority than any citizen does to make arrests (CPL, art 140), and he is not exempted from the licensing requirement with respect to a pistol or revolver (Penal Law, § 265.20).